Citation Nr: 0008452	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
January 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claim.

In 1997 and 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions, and this case is ready for appellate 
disposition.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran injured his left knee on two occasions during 
service, and he continues to suffer from a chronic left knee 
disorder, which the medical evidence establishes is as likely 
as not related to the in-service injuries.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee 
condition is well grounded, and VA has satisfied its 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

2.  The veteran incurred a chronic left knee disorder as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1131, 
and 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See Arms 
v. West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The medical evidence shows that the veteran has a chronic 
left knee disorder, particularly degenerative joint disease.  
His service medical records showed that he injured his left 
knee on two occasions during service.  In 1964, he was 
hospitalized for intermittent hydrarthrosis of the left knee 
after incurring a twisting injury.  In 1965, he was 
hospitalized for a sprain of the ligament of the lateral 
collateral joint of the left knee.  Medical professionals 
have rendered opinions indicating that the veteran's post-
service left knee disorder is a result of the in-service 
injuries.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided appropriate physical 
examinations.  The RO complied with the Board's Remand 
instructions.  Sufficient evidence is of record to render a 
favorable decision.  Therefore, further development of this 
case is not needed.

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The record includes some 
evidence supporting a conclusion that the veteran has 
residuals of in-service left knee injuries.  It also includes 
evidence that is not favorable to his claim.  Therefore, the 
Board must assess the evidence of record in rendering a 
decision, including an analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The evidence supporting this claim consists of opinions from 
David Mackel, M.D., Angus Graham, M.D., and the conclusion of 
the VA examiner in October 1998, all of which indicate that 
the veteran has chronic residuals of in-service left knee 
injuries.  Evidence not favorable to his claim consists of 
the conclusion of the VA examiner in January 1998 that the 
veteran's post-service left knee disorder is in no way 
related to the in-service injuries. 

The Board finds that the evidence supports the claim for the 
following reasons.  The veteran's service medical records 
clearly document two in-service left knee injuries that were 
severe enough to warrant hospitalization.  It is true that 
the service medical records do not support the veteran's 
recollection as to the extent of the in-service treatment, 
but the fact remains that he incurred such injuries.  It is 
also true that despite the in-service injuries, no 
abnormalities of the veteran's left knee were identified upon 
separation from service in 1965.  However, the veteran has 
submitted competent lay evidence that he continued to 
experience left knee pain, with intermittent incapacitating 
episodes, between 1965 and 1986, the date he initially sought 
medical treatment.  The veteran's current statements as to 
continuity of symptomatology are credible in light of the 
fact that he reported such a history of continuous symptoms 
to Dr. Mackel in 1986, which was many years before he filed a 
claim for compensation. 

In 1986, Dr. Mackel performed surgery on the veteran's left 
knee, which showed the presence of a severe, longstanding 
lateral meniscus tear and significant degenerative changes.  
Dr. Mackel has concluded that the pathology shown in 1986 was 
"undoubtedly" related to the left knee injuries the veteran 
had sustained during service twenty years earlier.  Dr. 
Mackel's opinion is of somewhat limited value, however, 
because the history reported by the veteran concerning the 
severity of the in-service injuries is not supported by his 
military records.  He told Dr. Mackel that after the in-
service knee injury, he was hospitalized for three weeks and 
then on crutches for six weeks.  His service medical records 
show that he was hospitalized on two occasions, once for 
three days and the other time for two days.  There is no 
evidence of prolonged use of crutches or incapacitation.  
There is no indication in the record that Dr. Mackel has ever 
reviewed the veteran's actual service medical records 
documenting the in-service knee injuries.

Dr. Graham indicated in 1995 that the veteran had received an 
old injury to the left knee that was "service related."  
Again, there is no indication that Dr. Graham reviewed the 
veteran's service medical records.  The details concerning 
the in-service injury provided by the veteran to Dr. Graham 
were not indicated, so it is not known if this "opinion" 
was based on an accurate history.  Therefore, Dr. Graham's 
opinion is also of limited value.

This leaves the two opinions from VA examiners.  The January 
1998 opinion indicated that because there was no evidence of 
history of left knee problems between 1965 and 1986, the 
veteran's in-service injuries are in "no way" related to 
his current problems.  The October 1998 opinion indicated 
that it is more likely than not that the veteran's current 
degenerative arthritis of the left knee is related to the in-
service injuries.  Both opinions were based on review of the 
service medical records, review of the claims file, and 
examination of the veteran.  Therefore, neither opinion can 
be said to be significantly more persuasive or more probative 
than the other.  However, the Board notes that:  (1) the 
January 1998 examiner was technically correct in that there 
is no medical evidence showing continuity of symptomatology 
between 1965 and 1986, but the veteran has submitted 
competent lay evidence of such continuity, and statements 
made prior to his claim for compensation are highly 
persuasive; and (2) the October 1998 examiner offered at 
least some medical rationale supporting the opinion, in that 
the examiner stated that twisting injuries to the knee (such 
as the veteran incurred during service) are the most common 
cause for a meniscus tear, which is what the veteran had in 
1986.

The evidence is, at the very least, in equipoise regarding 
the veteran's claim.  Even when the private medical opinions 
of doubtful or limited value are discounted, there remain 
two, equally probative and persuasive opinions that are in 
total contradiction.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred a chronic 
left knee disorder as a result of his military service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 and 3.304 (1999).


ORDER

Entitlement to service connection for a left knee condition 
is granted.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


